DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A spectral separation system in claim 1.
A detection system in claim 1.
At least one device for polarizing in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
NOTE: claims 11 and 12 no longer invoke 112f for spectral separation system as adequate structure to perform the function is claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “making it possible” renders the claim indefinite. It is unclear if the limitations following the phrase are intended to be limiting. The examiner suggests amended to claim to “configured to”. For the purposes of applying prior art the examiner will proceed as though the claims are limited.
the limitation “being intended to be combined together to reconstitute…” renders the claim indefinite. It is unclear if the limitations following the phrase “intended to be” limit the scope of the claim. The limitations appear to be an intended use and do not structurally limit the claim. The examiner will proceed as though the limitations do not affect the structure of the claim. 
Regarding claims 2-14 and 16-20, the claims are also rejected due to their indirect or direct dependencies from the rejected base claim.
Regarding claim 10, the claim recites the limitation "the detection filter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. it appears the applicant intended for claim 10 to depend on claim 9 and not claim 1.
Regarding claim 13, the claim recites the limitation "the detection filter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. it appears the applicant intended for claim 13 to depend on claim 9 and not claim 1.
Regarding claim 15, the claim is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Specifically the claim is a method claim lacking active method steps. For example the claim recites “generation of a first incident excitation light beam”. The examiner suggests amending the claims to actively recite the step “generating a first incident excitation light beam”.
The limitations “generation”, “calculation”, “separation”, and “combination” should be rewritten as active steps.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9, 10, 12-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lambert et al. US Pub. No. 2004/0127778.
Regarding claims 1 and 15, Lambert teaches a Raman spectrometry device for characterizing a sample (Figure 7a and 7b), the device comprising 
a source system generating a first incident excitation light beam at a first excitation wavelength (Figure 7b; 61-63; paragraph 120 “fixed wavelength lasers”), 
a spectral separation system receiving a first scattered light beam formed by scattering of said first incident excitation light beam on the sample and spectrally separating said first scattered light beam (paragraph 120; Figure 7b, 65-67), 
a detection system making it possible to record a first Raman signal associated with said first scattered light beam and detected in an observation spectral range expressed in wavelength extending between a first observation wavelength and a second observation wavelength (Figure 7a and 7b; 65-67; paragraph 120. The device uses the same filters for all excitation sources therefore the range is the same for all excitation lights), 
a calculator receiving the first Raman signal from said detection system and generating a first Raman spectrum part as a function of the Raman displacement in a first Raman spectral domain expressed in relative wavenumber, said first Raman spectral domain extending between a first relative wavenumber that is function of the first excitation wavelength and the first observation wavelength and a second relative wavenumber that is function of the first excitation wavelength and the second observation wavelength (Figure 7a; Figure 7b, microcomputer 35; paragraph 119 “usually expressed in wavenumbers”); 
wherein: said source system is adapted to generate at least one second incident excitation light beam at a second excitation wavelength, said second excitation wavelength being different from the first excitation wavelength (Figure 7b; 61-63; paragraph 120 “fixed wavelength lasers”), 
said spectral separation system being adapted to receive a second scattered light beam formed by scattering of said second incident excitation light beam on the sample and to spectrally separate said second scattered light beam (paragraph 120; Figure 7b, 65-67), 
said detection system being adapted to detect and record a second Raman signal associated with said second scattered light beam in the same observation spectral range expressed in wavelength (Figure 7a and 7b; 65-67; paragraph 120. The device uses the same filters for all excitation sources therefore the range is the same for all excitation lights),
said calculator being adapted to measure the second Raman signal and to generate a second Raman spectrum part as a function of the Raman displacement in a second Raman spectral domain expressed in relative wavenumber, said second Raman spectral domain extending between a third relative wavenumber that is function of the second excitation wavelength and the first observation wavelength and a fourth relative wavenumber that is function of the second excitation wavelength and the second observation wavelength, the second Raman spectral domain being different in relative wavenumber from the first Raman spectral domain (Figure 7a; paragraphs 119 and 120; the second Raman spectrum is shifted due to the change in excitation wavelength, the system uses the same detector filters which are fixed so it encompasses the same wavenumber range and the wavenumbers are shifts to a third and fourth value), 
the first Raman spectrum part and the second Raman spectrum part being intended to be combined together to reconstitute a Raman scattering spectrum over a spectral domain that is extended in relative wavenumber and/or that has an increased spectral resolution in the first and/or second Raman spectral domain (paragraph 120; “subtraction of the fluorescent components of the acquired spectrum may be possible as discussed earlier.” Paragraph 120 teaches the excitation wavelength is shifted and the collected spectrum is shifted allowing the Raman shifted spectra to be scanned or slid across a smaller number of bandpass filters this increase the resolution and the spectral domain since “wide tuning ranges are not commercially readily available”).
The method of claim 15 is taught by the above system claim. There is a 1:1 correspondence of method steps and the claimed system.
Regarding claim 2, Lambert wherein the source system is adapted to generate a plurality of excitation light beams at a plurality of excitation wavelengths (Figure 7b; 61-63; paragraph 120 “fixed wavelength lasers”).
Regarding claim 3, Lambert teaches wherein the source system comprises a plurality of monochromatic laser sources, an optical frequency-tunable laser source and/or a source generating several selectable or spatially separable monochromatic excitation wavelengths (Figure 7b; 61-63; paragraph 120 “fixed wavelength lasers”).
Regarding claim 4, Lambert teaches wherein the source system comprises a continuous or pulsed laser source (paragraph 31 “excitation pulse”).
Regarding claims 7 and 17, Lambert teaches wherein the calculator is configured to hold the first Raman scattering spectrum part and the second Raman scattering spectrum part and to constitute a set of Raman spectrum parts or to combine the first Raman spectrum part and the second Raman spectrum part and to reconstitute a Raman spectrum that is extended and/or that has an increased spectral resolution in relative wavenumber (paragraphs 107, 187, 120; Lambert teaches to store the spectrums in memory. Therefore the spectrums are “held” as required by the claims. Furthermore, paragraph 120 states “subtraction of the fluorescent components of the acquired spectrum may be possible as discussed earlier.” And paragraph 120 teaches the excitation wavelength is shifted and the collected spectrum is shifted allowing the Raman shifted spectra to be scanned or slid across a smaller number of bandpass filters this increase the resolution and the spectral domain since “wide tuning ranges are not commercially readily available”; therefore the spectrums are held in memory and combined to create an extended spectrum and increased resolution).
Regarding claims 9 and 19, Lambert teaches comprising a detection filter configured to cut-off the first excitation wavelength and/or the second excitation wavelength (Figure 7b 65-67; paragraph 120).
Regarding claim 10, Lambert teaches wherein the detection filter comprises at least one high-pass filter, one low-pass filter or one band-pass filter, or a combination of said filters (Figure 7b 65-67; paragraph 120).
Regarding claims 13 and 20, Lambert teaches wherein the detection filter is fixed (Figure 7b 65-67; paragraph 120).
Regarding claim 14, Lambert teaches wherein the detection system comprise a single-channel detector or a one-dimensional linear detector or a two-dimensional array detector (paragraph 112 “CCD”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert as applied to claims 1 and 2 above, and further in view of Wang US pub. No. 2007/0070341.
Regarding claims 8 and 18, Lambert is silent with respect to wherein the calculator is adapted to generate a first, respectively second, hyper Raman scattering spectrum part in a first, respectively second, hyper Raman displacement spectral domain expressed in relative wavenumber, wherein the first relative wavenumber is equal to the difference between a product of an integer n and of the first excitation wavenumber and the first observation wavenumber, the second relative wavenumber is equal to the difference between a product of the integer n and of the first excitation wavenumber and the second observation wavenumber, the third relative wavenumber is equal to the difference between a product of the integer n and of the second excitation wavenumber and the first observation wavenumber, the fourth relative wavenumber is equal to the difference between a product of the integer n and of the second excitation wavenumber and the second observation wavenumber, the integer multiple n being higher than or equal to two.
Wang teaches Hyper-Raman spectroscopy is another Raman spectroscopy technique that involves detecting higher order harmonic wavelengths of Raman scattered radiation. The hyper-Raman scattered radiation is Raman-shifted relative to integer multiples of the wavelength of the incident electromagnetic radiation. Hyper-Raman scattered radiation may provide information about the analyte that cannot be obtained from simple Raman spectroscopy. The intensity of the hyper-Raman scattered radiation, however, is even less than the intensity of the Raman scattered radiation. As a result, hyper-Raman spectroscopy may be performed using SERS-active or NERS-active structures to enhance the intensity of the hyper-Raman scattered radiation. It is understood that the term "Raman" is meant to also include hyper-Raman events (paragraph 8).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the calculator is adapted to generate a first, respectively second, hyper Raman scattering spectrum part in a first, respectively second, hyper Raman displacement spectral domain expressed in relative wavenumber, wherein the first relative wavenumber is equal to the difference between a product of an integer n and of the first excitation wavenumber and the first observation wavenumber, the second relative wavenumber is equal to the difference between a product of the integer n and of the first excitation wavenumber and the second observation wavenumber, the third relative wavenumber is equal to the difference between a product of the integer n and of the second excitation wavenumber and the first observation wavenumber, the fourth relative wavenumber is equal to the difference between a product of the integer n and of the second excitation wavenumber and the second observation wavenumber, the integer multiple n being higher than or equal to two for the purposes of providing information about the analyte that cannot be obtained from simple Raman spectroscopy (Wang: paragraph 8).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert as applied to claim 1 above.
Regarding claim 11, Lambert Figure 7b is silent with respect to wherein the spectral separation system comprises a spectrometer based on diffraction grating(s), prism(s) and/or grism(s) or a spectrometer comprising a combination of diffraction grating(s) and/or prism(s) and/or grism(s).
However, Lambert teaches using a diffraction grating prism spectrometer for detection of multiple wavelengths simultaneously (Figure 5).
It would have been obvious to a person having ordinary skill in the art at the time of filing to replace the detection system of Figure 7b with the detection system of Figure 5 to have the spectral separation system comprises a spectrometer based on diffraction grating(s), prism(s) and/or grism(s) or a spectrometer comprising a combination of diffraction grating(s) and/or prism(s) and/or grism(s) for the purposes of simultaneously detection multiple wavelengths simultaneously increasing the flexibility of the system by not limiting the detection to specific filters.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert as applied to claim 1 above, and further in view of Burch US Patent No. 5,247,343.
Regarding claim 12, Lambert is silent with respect to wherein the spectral separation system comprises an interferential filter and/or an interferometer.
Burch teaches the spectral separation system comprises an interferential filter and/or an interferometer (abstract; Figure 3; col 3, lines 20-45).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the spectral separation system comprises an interferential filter and/or an interferometer for the purposes of increasing the accuracy of measurements by using an interferometer to measure the collected wavelengths.
Claims 5, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert as applied to claims 1 and 2 above, and further in view of Ahmed et al. US Pub. No. 2007/0171410.
Regarding claim 5, Lambert is silent with respect to further including at least one device for polarizing the excitation light beam between the source system and the sample, said polarization device (4) being adapted to polarize the first incident excitation light beam according to at least two different polarization states and, respectively, the second incident excitation light beam according to at least two different polarization states.
Ahmed teaches using a polarization on the excitation light and an analyzing polarizer for the detector (paragraph 48). This method separates fluorescent light induced by the sample allowing for separate evaluation of the scattered and unpolarized fluorescence (paragraph 48). The method can be adapted to Raman (paragraph 17).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have at least one device for polarizing the excitation light beam between the source system and the sample, said polarization device (4) being adapted to polarize the first incident excitation light beam according to at least two different polarization states and, respectively, the second incident excitation light beam according to at least two different polarization states for the purposes of increasing the flexibility of the system by allowing for separation and evaluation of fluorescence.
Regarding claims 6 and 16, Lambert is silent with respect to further including a polarization analyser arranged between the sample and the detection system, the polarization analyser being adapted to polarization analyse and/or separate the first scattered light beam and, respectively, the second scattered light beam.
Ahmed teaches using a polarization on the excitation light and an analyzing polarizer for the detector (paragraph 48). This method separates fluorescent light induced by the sample allowing for separate evaluation of the scattered and unpolarized fluorescence (paragraph 48). The method can be adapted to Raman (paragraph 17).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a polarization analyser arranged between the sample and the detection system, the polarization analyser being adapted to polarization analyse and/or separate the first scattered light beam and, respectively, the second scattered light beam for the purposes of increasing the flexibility of the system by allowing for separation and evaluation of fluorescence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
20190033217 paragraph 55 teaches reconstructing the spectrum based on a plurality of excitation sources.
20150186754 paragraph 43 teaches if the spectra are dealing with overlapping ranges, then combining two or more spectra from the same sample is considered an increase in the resolution as more data points are available for the same sample.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877